
Exhibit 10.2

CLS HOLDINGS USA, INC.


INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is dated as of June 28, 2018 by
and between CLS Holdings USA, Inc., a Nevada corporation, (the “Corporation”),
and Andrew Glashow (the “Indemnitee”).


W I T N E S S E T H:


WHEREAS, the substantial increase in corporate litigation subjects directors and
officers of corporations and others to expensive litigation risks at the same
time that the availability of competent and qualified directors, officers,
employees, consultants, advisers and agents has been greatly reduced, and the
coverage offered by directors’ and officers’ liability insurance has been
severely limited;
 
WHEREAS, the Corporation’s Board of Directors has determined that the increased
difficulty in attracting and retaining such persons is detrimental to the best
interests of the Corporation’s shareholders and that the Corporation should act
to assure such persons that there will be increased certainty of such protection
in the future;
 
WHEREAS, the Amended and Restated Articles of Incorporation of the Corporation
(the “Articles of Incorporation”) and the Amended and Restated By-Laws of the
Corporation (the “By-Laws”) requires the Corporation to indemnify and advance
certain expenses to its directors and officers to the fullest extent permitted
by law, and the Indemnitee has been serving and continues to serve as a director
or officer of the Corporation in part in reliance on the Articles of
Incorporation;
 
WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in connection with the Indemnitee’s continued service
to the Corporation, and to provide Indemnitee with specific contractual
assurance that the protection promised by the Articles of Incorporation will be
available to the Indemnitee (regardless of, among other things, any amendment to
or revocation of such or any change in the composition of the Corporation’s
Board of Directors or acquisition transaction relating to the Corporation), the
Corporation wishes to provide in this Agreement for the indemnification of, and
the advancing of certain expenses to, the Indemnitee to the fullest extent
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of the Indemnitee under the
Corporation’s directors’ and officers’ liability insurance policies;
 
WHEREAS, as a condition to the Indemnitee’s agreement to continue to serve as a
director and/or officer of the Corporation, the Indemnitee requires that the
Indemnitee be indemnified from liability to the fullest extent permitted by law;
 
WHEREAS, the Corporation is willing to indemnify the Indemnitee to the fullest
extent permitted by law in order to retain the services of the Indemnitee; and

--------------------------------------------------------------------------------



WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided by the Amended and Restated Articles of Incorporation
and the By-laws and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder;
 
NOW, THEREFORE, in consideration of the Indemnitee’s service or continued
service to the Corporation as a director and/or officer of the Corporation and
the mutual promises and covenants contained herein, and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Corporation
and the Indemnitee, intending to be legally bound, agree as follows:


Section 1.          Mandatory Indemnification In Proceedings Other Than Those By
Or In The Right Of The Corporation.  Subject to Section 4 hereof, the
Corporation shall indemnify and hold harmless the Indemnitee (and the heirs,
executors or administrators of the Indemnitee) from and against any and all
claims, damages, expenses (including attorneys’ fees and expenses), judgments,
penalties, fines (including excise taxes assessed with respect to an employee
benefit plan), settlements, and all other liabilities incurred or paid by the
Indemnitee (collectively, “Expenses”) in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding of any nature, including an appellate
action of any kind, whether civil, criminal, administrative, investigative or
legislative (“Proceeding”) (other than an action by or in the right of the
Corporation) and to which the Indemnitee was or is a party, is threatened to be
made a party or is otherwise involved by reason of the fact that the Indemnitee
is or was an officer, director, shareholder, employee, consultant, adviser or
agent of the Corporation, or is or was serving at the request of the Corporation
as an officer, director, partner, member, manager, trustee, fiduciary, employee,
adviser or agent of another corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise, entity or
association of any kind or nature (collectively, “Another Enterprise”), or by
reason of anything done or not done by the Indemnitee in any such capacity or
capacities, provided, however, that the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.
Section 2.          Mandatory Indemnification In Proceedings By Or In The Right
Of The Corporation.  Subject to Section 4 hereof, the Corporation shall
indemnify and hold harmless the Indemnitee (and the heirs, executors or
administrators of the Indemnitee) from and against any and all Expenses and
amounts paid in settlement actually and reasonably incurred or paid by the
Indemnitee in connection with the investigation, defense, prosecution,
settlement or appeal of any Proceeding by or in the right of the Corporation to
procure a judgment in its favor, whether civil, criminal, administrative,
investigative or legislative, and to which the Indemnitee was or is a party, is
threatened to be made a party or is otherwise involved by reason of the fact
that the Indemnitee is or was an officer, director, shareholder, employee,
consultant, adviser or agent of the Corporation, or is or was serving at the
request of the Corporation as an officer, director, partner, member, manager,
trustee, fiduciary, employee, adviser or agent of Another Enterprise, or by
reason of anything done or not done by the Indemnitee in any such capacity or
capacities, provided that (i) the Indemnitee acted in good faith and in a manner
the Indemnitee reasonably
-2-

--------------------------------------------------------------------------------

believed to be in or not opposed to the best interests of the Corporation and
(ii) no indemnification shall be made under this Section 2 in respect of any
claim, issue or matter as to which the Indemnitee shall have been adjudged to be
liable unless, and only to the extent that, the court in which such Proceeding
was brought (or any other court of competent jurisdiction) shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which such court shall deem proper.
Section 3.          Mandatory Indemnification for Expenses as a Witness. 
Subject to Section 4 hereof, the Corporation shall indemnify the Indemnitee
against Expenses incurred or paid by the Indemnitee as a result of providing, or
preparing to provide, testimony, or responding to discovery requests, in
connection with any Proceeding, whether civil, criminal, administrative,
investigative or legislative (including but not limited to any action or suit by
or in the right of the Corporation to procure judgment in its favor), regardless
of whether the Indemnitee is a party to the Proceeding, by reason of the fact
that the Indemnitee is or was an officer, director, shareholder, employee,
consultant, adviser or agent of the Corporation, or is or was serving at the
request of the Corporation as an officer, director, partner, member, manager,
trustee, fiduciary, employee, adviser or agent of Another Enterprise.
Section 4.          Authorization of Indemnification.
4.1          Authorization of Indemnification and Reasonableness of Expenses. 
To obtain indemnification under this Agreement, a claimant shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to the claimant and is reasonably
necessary to determine whether and to what extent the claimant is entitled to
indemnification. Upon written request by a claimant for indemnification, a
determination with respect to the claimant’s entitlement to indemnification
under Sections 1, 2 and 3 hereof (unless ordered by a court) shall be made by
the Corporation only as authorized in the specific case upon a determination
(the “Determination”) that indemnification of the Indemnitee is proper in the
circumstances because the Indemnitee has met the applicable requirements set
forth in Section 1, 2 and 3 hereof, as the case may be.  Subject to Sections
5.5, 5.6 and 8 of this Agreement, the Determination and the evaluation and
finding as to the reasonableness of Expenses incurred by the Indemnitee shall be
shall be made in the following order of preference:
(a) first, by the Corporation’s Board of Directors (the “Board”) by majority
vote of a quorum consisting of directors (“Disinterested Directors”) who are not
and were not named parties to the Proceeding in respect of which indemnification
is sought by the claimant; or
(b) next, if such a quorum of Disinterested Directors cannot be obtained, by
majority vote of a committee duly designated by the Board (in which all
directors, whether or not Disinterested Directors, may participate) consisting
solely of two or more Disinterested Directors; or
(c) next, if such a committee cannot be designated, by any Independent Legal
Counsel (as hereinafter defined) selected by the Board prescribed in
-3-

--------------------------------------------------------------------------------

(a) above or by the committee of the Board prescribed in (b) above, in a written
opinion to the Board, a copy of which shall be delivered to the claimant; or if
a quorum of the Board cannot be obtained for (a) above and the committee cannot
be designated under (b) above, selected by majority vote of the full Board (in
which directors who are parties may participate); or
(d) next, if such Independent Legal Counsel determination cannot be obtained, by
majority vote of a quorum consisting of shareholders who are not parties to such
Proceeding, or if no such quorum is obtainable, by a majority vote of
shareholders who are not parties to the Proceeding.
If the Determination is made by Independent Legal Counsel, the decision as to
the reasonableness of Expenses shall also be made by Independent Legal Counsel.
All Expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 4.1 is not made within the prescribed
time.  The finding required by this Section 4.1 may be made in advance of the
payment (or incurring) of the Expenses for which indemnification or
reimbursement is sought.
4.2          No Presumptions.  The termination of any Proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Indemnitee did
not act in good faith and in a manner that the Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and with respect
to any criminal action or Proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.
4.3          Benefit Plan Conduct.  The Indemnitee’s conduct with respect to an
employee benefit plan for a purpose the Indemnitee reasonably believed to be in
the interests of the participants in and beneficiaries of the plan shall be
deemed to be conduct that the Indemnitee reasonably believed to be not opposed
to the best interests of the Corporation.
4.4          Reliance as Safe Harbor.  For purposes of any Determination
hereunder, the Indemnitee shall be deemed to have acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, or, with respect to any criminal Proceeding, to
have had no reasonable cause to believe the Indemnitee’s conduct was unlawful,
if the Indemnitee’s action is based on (i) the records or books of account of
the Corporation or Another Enterprise, including financial statements, (ii)
information supplied to the Indemnitee by the officers or agents of the
Corporation or Another Enterprise in the course of their duties, (iii) the
advice of legal counsel for the Corporation or Another Enterprise, or (iv)
information or records given or reports made to the Corporation or Another
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Corporation or Another
Enterprise.  The provisions of this Section 4.4 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in
Sections 1, 2 or 3 hereof, as the case may be.
4.5          Success on Merits or Otherwise.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise
-4-

--------------------------------------------------------------------------------

in defense of any Proceeding described in Sections 1 or 2 hereof, or in defense
of any claim, issue or matter therein, the Indemnitee shall be indemnified
against Losses in connection with the investigation, defense, settlement or
appeal thereof.  For purposes of this Section 4.5, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal, or dismissal (with or without prejudice) of any Proceeding against
the Indemnitee without any express finding of liability or guilt against the
Indemnitee, (ii) the expiration of 120 days after the making of any claim or
threat of a Proceeding without the institution of the same and without any
promise or payment made to induce a settlement, and (iii) the settlement of any
Proceeding under Sections 1 or 2 hereof pursuant to which the Indemnitee pays
less than $100,000.
4.6          Partial Indemnification or Reimbursement.  If the Indemnitee is
entitled under any provision of this Agreement to indemnification and/or
reimbursement by the Corporation for some or a portion of the Losses in
connection with the investigation of, defense of, settlement of, appeal of or
testimony provided with respect to any action specified in Section 1, 2 or 3
hereof, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify and/or reimburse the Indemnitee for the portion thereof
to which the Indemnitee is entitled.  The party or parties making the
Determination shall determine the portion (if less than all) of such Losses for
which the Indemnitee is entitled to indemnification and/or reimbursement under
this Agreement.
4.7          Limitations on Indemnification.
Subject to the requirements of Sections 4.5, 4.6 and 8 of this Agreement and
Nevada law, the Corporation shall not be obligated to indemnify any person in
connection with any Proceeding (or any part of any Proceeding):
a)          for which payment has actually been made to or on behalf of such
person under any statute, insurance policy, indemnity provision, vote or
otherwise, except with respect to any excess beyond the amount paid;
b)          for an accounting or disgorgement of profits pursuant to Section
16(b) of the Exchange Act, or similar provisions of federal, state or local
statutory law or common law, if such person is held liable therefor (including
pursuant to any settlement arrangements);
c)          for any reimbursement of the Corporation by such person of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by such person from the sale of securities of the Corporation, as required in
each case under the Exchange Act (including any such reimbursements that arise
from an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Corporation of profits arising from the purchase and sale by such person of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if such
person is held liable therefor (including pursuant to any settlement
arrangements);
d)          initiated by such person against the Corporation or its directors,
officers, employees, agents or other indemnitees, unless (a) the Board of
Directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (b) the Corporation
-5-

--------------------------------------------------------------------------------

provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law, (c) otherwise required to be
made under Section 5 of this Agreement or (d) otherwise required by applicable
law; or
e)          if prohibited by applicable law; provided, however, that if any
provision or provisions of this Agreement shall be held to be invalid, illegal
or unenforceable for any reason whatsoever: (1) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any paragraph or clause containing any such
provision held to be invalid, illegal or unenforceable, that is not itself held
to be invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby; and (2) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each such portion of any paragraph or
clause containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
Section 5.          Procedures For Determination Of Whether Standards Have Been
Satisfied.
5.1          Costs.  All costs of making the Determination shall be borne solely
by the Corporation, including, but not limited to, the costs of legal counsel,
proxy solicitations and judicial determinations. The Corporation shall also be
solely responsible for paying (i) all reasonable Expenses incurred by the
Indemnitee to enforce this Agreement, including, but not limited to, the costs
incurred by the Indemnitee to obtain court-ordered indemnification pursuant to
Section 8 hereof regardless of the outcome of any such application or
Proceeding, and (ii) all costs of defending any suits or Proceedings challenging
payments to the Indemnitee under this Agreement.
5.2          Timing of the Determination.  The Corporation shall use its best
efforts to make the Determination contemplated by Section 4 hereof promptly. In
addition, the Corporation agrees:
(a) if the Determination is to be made by the Board or a committee thereof, such
Determination shall be made not later than fifteen (15) business days after a
written request for a Determination (a “Request”) is delivered to the
Corporation by the Indemnitee;
(b) if the Determination is to be made by independent legal counsel, such
Determination shall be made not later than thirty (30) days after a Request is
delivered to the Corporation by the Indemnitee; and
(c) if the Determination is to be made by the shareholders of the Corporation,
such Determination shall be made not later than ninety (60) days after a Request
is delivered to the Corporation by the Indemnitee.
The failure to make a Determination within the above-specified time period shall
constitute a Determination approving full indemnification or reimbursement of
the Indemnitee.  Notwithstanding anything herein to the contrary, a
Determination may be made in advance of (i) the Indemnitee’s payment (or
incurring) of Expenses with respect to which indemnification or reimbursement is
sought, and/or (ii) final disposition of the action, suit or Proceeding with
respect to
-6-

--------------------------------------------------------------------------------

which indemnification or reimbursement is sought.


5.3          Non-attribution of Actions of any Indemnitee to any Other
Indemnitee. For purposes of determining whether the Indemnitee is entitled to
indemnification or advancement of Expenses by the Corporation pursuant to this
Agreement or otherwise, the actions or inactions of any other indemnitee or
group of indemnitees shall not be attributed to the Indemnitee.
5.4          Payment of Indemnified Amount.  Immediately following a
Determination that the Indemnitee has met the applicable requirements set forth
in Section 1, 2 or 3 hereof, as the case may be, and the finding of
reasonableness of Expenses contemplated by Section 4.1 hereof, or the passage of
time prescribed for making such Determination(s), the Corporation shall pay to
the Indemnitee in cash the amount to which the Indemnitee is entitled to be
indemnified and/or reimbursed, as the case may be, without further authorization
or action by the Board; provided, however, that the Expenses for which
indemnification or reimbursement is sought have actually been incurred by the
Indemnitee.
5.5          Shareholder Vote on Determination.  In connection with each meeting
at which a shareholder Determination will be made, the Corporation shall solicit
proxies that expressly include a proposal to indemnify or reimburse the
Indemnitee.  The Corporation proxy statement relating to the proposal to
indemnify or reimburse the Indemnitee shall not include a recommendation against
indemnification or reimbursement unless the failure to include such a
recommendation would violate applicable laws in the reasonable determination of
the Corporation’s counsel.
5.6          Fees of Independent Legal Counsel.  The fees and Expenses incurred
by counsel in making any Determination (including Determinations pursuant to
Section 5.7 hereof) shall be borne solely by the Corporation regardless of the
results of any Determination and, if requested by counsel, the Corporation shall
give such counsel an appropriate written agreement with respect to the payment
of their fees and Expenses and such other matters as may be reasonably requested
by counsel.
5.7          Right of Indemnitee to Appeal an Adverse Determination by Board. 
If a Determination is made by the Board or a committee thereof that the
Indemnitee did not meet the standard of conduct set forth in Section 1, 2 or 3
hereof, upon the written request of the Indemnitee and the Indemnitee’s delivery
of $500 to the Corporation, the Corporation shall cause a new Determination to
be made by the Corporation’s shareholders at the next regular or special meeting
of shareholders.  Subject to Section 8 hereof, such Determination by the
Corporation’s shareholders shall be binding and conclusive for all purposes of
this Agreement.
5.8          Change of Control Implications.  If, at any time subsequent to the
date of this Agreement, “Continuing Directors” do not constitute a majority of
the members of the Board, or there is otherwise a change in control of the
Corporation (as contemplated by Item 403(c) of Regulation S-K or any successor
regulation), then upon the request of the Indemnitee, the Corporation shall
cause the Determination required by Section 4 hereof to be made by Independent
Legal Counsel selected by the “Continuing Directors” of the Board (who are also
Disinterested Directors). If none of the legal counsel is willing and/or able to
make the
-7-

--------------------------------------------------------------------------------

Determination, then the Corporation shall cause the Determination to be made by
a majority vote of a Board committee consisting solely of Continuing Directors.
For purposes of this Agreement, a “Continuing Director” means either a member of
the Board at the date of this Agreement or a person nominated to serve as a
member of the Board by a majority of the then Continuing Directors.
5.9          Access by Indemnitee to Determination.  The Corporation shall
afford to the Indemnitee and the Indemnitee’s representatives ample opportunity
to present evidence of the facts upon which the Indemnitee relies for
indemnification or reimbursement, together with other information relating to
any requested Determination.  The Corporation shall also afford the Indemnitee
the reasonable opportunity to include such evidence and information in any
Corporation proxy statement relating to a shareholder Determination provided
that the inclusion of such information does not violate applicable laws in the
reasonable determination of the Corporation’s counsel.
5.10          Judicial Determinations in Derivative Suits.  In each action or
suit described in Section 2 hereof, the Corporation shall cause its counsel to
use its best efforts to obtain from the court in which such action or suit was
brought (i) an express adjudication whether the Indemnitee is liable for
negligence or misconduct in the performance of the Indemnitee’s duty to the
Corporation, and, if the Indemnitee is so liable, (ii) a determination whether
and to what extent, despite the adjudication of liability but in view of all the
circumstances of the case (including this Agreement), the Indemnitee is fairly
and reasonably entitled to indemnification.
Section 6.          Scope of Indemnity.  The actions, suits and Proceedings
described in Sections 1 and 2 hereof shall include, for purposes of this
Agreement, any actions that involve, directly or indirectly, activities of the
Indemnitee both in the Indemnitee’s capacities as a Corporation director,
officer, adviser or agent, as applicable, and actions, suits or Proceedings also
taken in another capacity while serving as director, officer, adviser or agent,
as applicable.   In addition, the Corporation agrees that, for purposes of this
Agreement, all services performed by the Indemnitee on behalf of, in connection
with or related to any subsidiary of the Corporation, any employee benefit plan
established for the benefit of employees of the Corporation or any subsidiary,
any corporation or partnership or other entity in which the Corporation or any
subsidiary has a 5% ownership interest, or any other affiliate, shall be deemed
to be at the request of the Corporation.
-8-

--------------------------------------------------------------------------------

Section 7.          Advance For Expenses.
7.1          Mandatory Advance. Expenses incurred by or on behalf of the
Indemnitee in connection with investigating, defending, settling or appealing
any Proceeding described in Sections 1 or 2 hereof shall be paid by the
Corporation in advance of the final disposition of such Proceeding. Except as
provided in the following sentence, the Corporation shall promptly pay the
amount of such Expenses to the Indemnitee, but in no event later than ten (10)
calendar days following the Indemnitee’s delivery to the Corporation of a
written request for an advance pursuant to this Section 7, together with a
reasonable accounting of such Expenses. The right to advancement of Expenses
shall not apply to (i) any action, suit or proceeding against an agent brought
by the Corporation and approved by a majority of the authorized members of the
Board which alleges willful misappropriation of corporate assets by such agent,
wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such agent’s duty to the Corporation or its
shareholders, or (ii) any claim for which indemnification is excluded pursuant
to this Agreement, but shall apply to any Proceeding referenced in
Section 4.7(b) or Section 4.7(c) of this Agreement prior to a determination that
the person is not entitled to be indemnified by the Corporation.
7.2          Undertaking to Repay.  The Indemnitee hereby undertakes and agrees
to repay to the Corporation any advances made pursuant to this Section 7 if and
to the extent that it shall ultimately be determined (in accordance with Section
4 hereof or by final judicial determination from which there is no further right
to appeal, as applicable) that the Indemnitee is not entitled to be indemnified
by the Corporation for such amounts.
7.3          Miscellaneous.  The Corporation shall make the advances
contemplated by this Section 7 regardless of the Indemnitee’s financial ability
to make repayment, and regardless of whether indemnification of the Indemnitee
by the Corporation will ultimately be required.  Any advances pursuant to this
Section 7 shall be unsecured and interest-free. Except as set forth in this
Section 7, the Corporation shall not impose on the Indemnitee additional
conditions to advancement of Expenses or require from the Indemnitee additional
undertakings regarding repayment. Advancements shall include any and all
reasonable Expenses incurred pursuing an action to enforce the Indemnitee’s
right of advancement, including Expenses incurred preparing and forwarding
statements to the Corporation to support the advancements claimed.
Section 8.          Court-Ordered Indemnification.
8.1          Regardless of whether the Indemnitee has met the standards of
conduct set forth in Sections 1, 2 or 3 hereof, as the case may be, and
notwithstanding the presence or absence of any Determination whether such
standards have been satisfied, the Indemnitee may apply for indemnification or
advancement of Expenses or both to the court conducting any Proceeding to which
the Indemnitee is a party or to any other court of competent jurisdiction.  On
receipt of an application, the court, after giving any notice the court
considers necessary, may order indemnification (and/or advancement) if it
determines the Indemnitee is fairly and reasonably entitled to indemnification
(and/or reimbursement) in view of all the relevant circumstances (including this
Agreement).
-9-

--------------------------------------------------------------------------------

8.2          The right to indemnification and advances as provided by this
Agreement shall be enforceable by the Indemnitee in an action in any court of
competent jurisdiction.  In such an action, the Corporation shall, to the
fullest extent not prohibited by law, have the burden of proving that the
claimant is not entitled to the requested indemnification or advancement of
Expenses.  It shall be a defense to any such action that, under Nevada Law, the
claimant has not met the standard of conduct which makes it permissible for the
Corporation to indemnify the claimant for the amount claimed or that the
claimant is not entitled to the requested advancement of expenses, but (except
where the required Undertaking, if any, has not been tendered to the
Corporation) the burden of proving such defense shall be on the Corporation.
Neither the failure of the Corporation (including its Board, Independent Legal
Counsel or shareholders) to have made a Determination prior to the commencement
of such an action that indemnification is proper in the circumstances because
the Indemnitee has met the applicable standard of conduct under Nevada law, nor
an actual Determination by the Corporation (including its Board, Independent
Legal Counsel or shareholders) that the Indemnitee has not met such applicable
standard of conduct, shall be a defense to such an action or create a
presumption that Indemnitee has not met the applicable standard of conduct.  The
Indemnitee’s Expenses reasonably incurred in connection with establishing the
Indemnitee’s right to indemnification, in whole or in part, in connection with
any Proceeding shall also be indemnified by the Corporation.
Section 9.          Nondisclosure Of Payments.  Except as expressly required by
Federal securities laws, neither party shall disclose any payments under this
Agreement unless prior approval of the other party is obtained.  Any payments to
the Indemnitee that must be disclosed shall, unless otherwise required by law,
be described only in Corporation proxy or information statements relating to
special and/or annual meetings of the Corporation’s shareholders, and the
Corporation shall afford the Indemnitee the reasonable opportunity to review all
such disclosures and, if requested, to explain in such statement any mitigating
circumstances regarding the events reported, provided that the inclusion of such
information does not violate applicable laws in the reasonable determination of
the Corporation’s counsel.
Section 10.          Covenant Not To Sue, Limitation of Actions and Release of
Claims.  No legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Corporation (or any of its subsidiaries) against
the Indemnitee, the Indemnitee’s spouse, heirs, executors, personal
representatives or administrators after the expiration of two years from the
date the Indemnitee ceases (for any reason) to serve as either an officer,
director, adviser or agent of the Corporation, and any claim or cause of action
of the Corporation (or any of its subsidiaries) shall be extinguished and deemed
released unless asserted by filing of a legal action within such two-year
period.
Section 11.          Indemnification Of Indemnitee’s Estate. Not-withstanding
any other provision of this Agreement, if the Indemnitee is deceased, and
indemnification of the Indemnitee would be permitted and/or required under this
Agreement, the Corporation shall indemnify and hold harmless the Indemnitee’s
estate, spouse, heirs, administrators, personal representatives and executors
(collectively, the “Indemnitee’s Estate”) against, and the Corporation shall
assume, any and all claims, damages, Expenses (including attorneys’ fees),
penalties, judgments, fines and amounts paid in settlement actually incurred by
the Indemnitee or the Indemnitee’s Estate in connection with the investigation,
defense, settlement or appeal of any action described in Sections 1 or 2
hereof.  The Expenses of the Indemnitee’s Estate shall be
-10-

--------------------------------------------------------------------------------

advanced pursuant to Section 7 to the same extent that the Indemnitee would have
been entitled to advancement of Expenses had Indemnitee not been deceased.
Section 12.          Noninterference. The Corporation shall not seek or agree to
any order of any court or other governmental authority that would prohibit or
otherwise interfere, and shall not take or fail to take any other action if such
action or failure would reasonably be expected to have the effect of prohibiting
or otherwise interfering, with the performance of the Corporation’s
indemnification, advancement of Expenses or other obligations under this
Agreement.
Section 13.          Maintenance of D&O Insurance.
13.1          The Corporation shall, from time to time, make the good faith
determination whether or not it is practicable for the Corporation to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Corporation with coverage for losses
from wrongful acts, or to ensure the Corporation’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Corporation will weigh the costs of obtaining such insurance coverage
against the protection afforded by such coverage. In all policies of D&O
Insurance, The Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Corporation’s directors, if the Indemnitee is a
director; or of the Corporation’s officers, if the Indemnitee is not a director
of the Corporation but is an officer; or of the Corporation’s key employees, if
the Indemnitee is not an officer or director but is a key employee.
13.2          Notwithstanding the foregoing, the Corporation shall have no
obligation to obtain or maintain D&O Insurance coverage if said D&O Insurance is
not reasonably available, if, in the reasonable business judgment of a majority
of the members of the Board, the premium costs for such D&O Insurance are
substantially disproportionate to the amount of coverage provided, if the
coverage provided by such D&O Insurance is limited by exclusions so as to
provide an insufficient benefit, or if the Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Corporation.  All
decisions as to whether and to what extent the Corporation maintains D&O
Insurance shall be made by the Board in its sole and absolute discretion. In
making any determination to eliminate or reduce coverage, the Board shall seek
the advice of independent legal counsel or other advisors experienced in the
review and analysis of D&O Insurance coverage.
13.3          Promptly after (i) learning of facts and circumstances which may
give rise to a Proceeding, the Corporation shall notify its D&O Insurance
carriers, if such notice is required by the applicable insurance policies, and
any other insurance carrier providing applicable insurance coverage to the
Corporation, of such facts and circumstances, or (ii) receiving notice of a
Proceeding, whether from the Indemnitee, or otherwise, the Corporation shall
give prompt notice to its D&O Insurance carriers, and any other insurance
carriers providing applicable insurance coverage to the Corporation, in
accordance with the requirements of the respective insurance policies. The
Corporation shall, thereafter, take all appropriate action to cause such
insurance carriers to pay on behalf of the Indemnitee, all Losses incurred or to
be incurred, and liability incurred, by the Indemnitee with respect to such
Proceeding, in accordance with the terms of the applicable insurance policies.
-11-

--------------------------------------------------------------------------------

Section 14.          Additional Indemnification Rights.
14.1          Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by applicable law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Articles
of Incorporation, the By-Laws or by statute.
14.2          To the extent that a change in applicable law (whether by statute
or judicial decision), permits greater indemnification than would be afforded
currently under the Articles of Incorporation, the By-Laws and this Agreement,
it is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefit so afforded by such change.
14.3          In the event of any change in any applicable law, statute or rule
which narrows the right of a Nevada corporation to indemnify a member of its
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.
Section 15.          Miscellaneous.
15.1          Certain Definitions.
a) The term “Expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect losses, liabilities, expenses, including
fees and expenses of attorneys, fees and expenses of accountants, fees and
expenses of public relations consultants and other advisors,  court costs,
transcript costs, fees and expenses of experts, witness fees and expenses,
travel expenses, printing and binding costs, telephone charges, delivery service
fees, the premium, security for, and other costs relating to any bond (including
cost bonds, appraisal bonds, or their equivalents),  judgments, fines (including
excise taxes assessed on a person with respect to an employee benefit plan) and
amounts paid in settlement and all other disbursements or expenses of the types
customarily incurred in connection with (i) the investigation, prosecution,
defense, appeal or settlement of a Proceeding, (ii) serving as an actual or
prospective witness, or preparing to be a witness in a Proceeding, or other
participation in, or other preparation for, any Proceeding, (iii) any voluntary
or required interviews or depositions related to a Proceeding, and (iv)
responding to, or objecting to, a request to provide discovery in any
Proceeding.  Expenses shall also include any federal, state, local and foreign
taxes imposed on such person as a result of the actual or deemed receipt of any
payments under this Agreement.
b) The term “Independent Legal Counsel” means a law firm, a member of a law
firm, or an independent practitioner, that is experienced in matters of
corporation law and shall include any person who, under the applicable standards
of professional conduct then prevailing, would not have a conflict of interest
in representing either the corporation or the claimant in an action to determine
the claimant’s rights under this Article Eight. Independent Counsel may be any
outside counsel regularly employed by the Corporation.
c) The term “Proceeding” shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration
-12-

--------------------------------------------------------------------------------

and appeal of, and the giving of testimony in, any threatened, pending or
completed action, suit, investigation, inquiry, hearing, arbitration, other
alternative dispute mechanism or any other proceeding, whether civil, criminal,
administrative, investigative or otherwise and whether formal or informal,
including, without limitation, actions by or in the right of the Corporation, a
class of its security holders or otherwise.
15.2          Notice Provision.  Any notice, payment, demand, request or other
communication required or permitted to be delivered or given by the provisions
of this Agreement shall be deemed to have been effectively delivered or given
and received (i) on the date personally delivered to the respective party to
whom it is directed, or by facsimile, upon confirmation of receipt, (ii) five
(5) business days after the date it is sent by domestic registered or certified
mail, with postage and charges prepaid, or (iii) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service, and addressed to the parties at their addresses as set forth in the
Corporation’s books and records.
15.3          Entire Agreement.  Except for the Corporation’s Articles of
Incorporation and By-Laws, this Agreement constitutes the entire understanding
of the parties and supersedes all prior understandings, whether written or oral,
including any and all prior indemnification agreements, between the parties with
respect to the subject matter of this Agreement.
15.4          Non-Exclusivity.  The rights of indemnification and advancement of
Expenses provided to the Indemnitee in this Agreement shall be in addition to
any rights to which the Indemnitee may otherwise be entitled under the
Corporation’s Articles of Incorporation or By-Laws or any statute, agreement,
vote of shareholders, insurance policy or otherwise, and shall not limit in any
way any right the Corporation may have to create additional or independent or
supplementary indemnity obligations for the benefit of the Indemnitee.
15.5          Severability of Provisions.  If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of each such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Agreement a provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.
15.6          Saving Clause.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Losses with respect to
any Proceeding to the fullest extent permitted by any applicable portion of this
Agreement that shall not have been invalidated or by any applicable law.
Furthermore, if this Agreement shall be invalidated in its entirety on any
ground, then the Corporation shall nevertheless indemnify the Indemnitee to the
fullest extent permitted by the Articles of Incorporation, the By-Laws and any
applicable law.
-13-

--------------------------------------------------------------------------------

15.7          Cooperation and Intent.  The Corporation shall cooperate in good
faith with the Indemnitee and use its best efforts to ensure that the Indemnitee
is indemnified and/or reimbursed for liabilities described herein to the fullest
extent permitted by law.
15.8          Security.  To the fullest extent permitted by applicable law, the
Corporation may from time to time, but shall not be required to, provide such
insurance, collateral, letters of credit or other security devices as its Board
may deem appropriate to support or secure the Corporation’s obligations under
this Agreement.
15.9          Conflict With Governing Documents. To the fullest extent permitted
by applicable law, in the event of a conflict between the terms of this
Agreement and the terms of the Corporation’s Articles of Incorporation or
By-Laws, the terms of this Agreement shall prevail.
15.10          Applicable Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
exclusively governed by, and construed and interpreted in accordance with, the
internal laws of the State of Nevada, without giving effect to principles of
conflict of law (whether of the State of Nevada or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Nevada.
15.11          Consent to Jurisdiction and Venue. The Corporation and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or Proceeding
arising out of or in connection with this Agreement shall be brought only in
Miami-Dade County, Florida if in state court and the Southern District of
Florida if in federal court (the “Florida Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Florida Court for
purposes of any action or Proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or Proceeding in the Florida Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or Proceeding brought in the Florida Court
has been brought in an improper or inconvenient forum.
15.12          Amendment.  No amendment, modification or alteration of the terms
of this Agreement shall be binding unless in writing, dated subsequent to the
date of this Agreement, and executed by the parties.
15.13          Waiver. No failure or delay of either party in exercising any
right or remedy hereunder shall operate as a waiver thereof, and no single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power
15.14          Binding Effect.  The obligations of the Corporation to the
Indemnitee hereunder shall survive and continue as to the Indemnitee even if the
Indemnitee ceases to be a director, officer, employee, adviser and/or agent of
the Corporation.  Each and all of the covenants, terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Corporation and, upon the death of the Indemnitee, to the
-14-

--------------------------------------------------------------------------------

benefit of the estate, heirs, executors, administrators and personal
representatives of the Indemnitee.  The Corporation shall require any entity
that may acquire the Corporation, whether by merger, purchase of its stock, or
otherwise, to expressly agree to be bound by the terms of and perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform this Agreement as if no succession had taken place.
15.15          Execution in Counterparts.  This Agreement and any amendment may
be executed simultaneously or in counterparts, each of which together shall
constitute one and the same instrument. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. In the event that any signature to
this Agreement is delivered by facsimile transmission or by e-mail delivery of a
portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
15.16          Headings; References; Pronouns. The section headings contained in
this Agreement are for reference purposes only and shall not effect in any way
the meaning or interpretation of this Agreement. References herein to section
numbers are to sections of this Agreement. All pronouns and any variations
thereof shall be deemed to refer to the singular or plural as appropriate.
15.17          Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Corporation to effectively bring suit to enforce such rights.
15.18          Effective Date.  The provisions of this Agreement shall cover
claims, actions, suits and Proceedings whether now pending or hereafter
commenced and shall be retroactive to cover acts or omissions or alleged acts or
omissions which heretofore have taken place.
[SIGNATURE PAGE FOLLOWS]
-15-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.


EXECUTED AS OF THE DATE FIRST ABOVE WRITTEN.




CLS HOLDINGS USA, INC.




By:  /s/ Jeffrey I. Binder                                   
      Name:  Jeffrey I. Binder
      Title:  Chairman and CEO




THE INDEMNITEE:




/s/ Andrew Glashow                                                 
Name:  Andrew Glashow
 
 
-16-